NO. 07-02-0243-CR
                                  NO. 07-02-0244-CR

                              IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                 SEPTEMBER 24, 2003

                           ______________________________

                    JESUS ALBERTO HERNANDEZ, APPELLANT

                                         V.

                           THE STATE OF TEXAS, APPELLEE


                      _________________________________

             FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

             NO. 4778, 4779; HONORABLE KELLY G. MOORE, JUDGE

                           _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Appellant Jesus Alberto Hernandez appeals from his convictions for aggravated

robbery and escape and from his sentences of 30 years and 10 years incarceration,

respectively. We affirm.
       On April 8, 2002, appellant pled guilty to charges of aggravated robbery and

escape. The judge of the 121st District Court of Terry County found that the evidence

substantiated appellant’s guilt, accepted appellant’s guilty pleas and found appellant guilty.

A consolidated sentencing hearing was held on April 29, 2002. Both the State and

appellant presented evidence at the sentencing hearing. At the conclusion of the hearing,

the trial judge sentenced appellant to serve 30 years imprisonment for the aggravated

robbery conviction, and 10 years imprisonment for the escape conviction.


       Appellant filed a motion for new trial on May 22, 2002. On May 24, 2002, appellant

filed general notices of appeal.


       Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.

In support of the motion to withdraw, counsel has certified that, in compliance with Anders

v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has

been diligently reviewed and that in the opinion of counsel, the record reflects no

reversible error or grounds upon which a non-frivolous appeal can arguably be predicated.

Counsel thus concludes that the appeal is frivolous. Counsel has discussed why, under

the controlling authorities, there is no reversible error in the trial court proceedings or

judgment. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       In reaching the conclusion that the appeal is frivolous, counsel advances two

possible issues. In the first possible issue advanced by counsel, counsel argues that the

trial court potentially erred by admitting appellant’s written statement as evidence against



                                              2
him during the punishment hearing. Counsel argues that it is unclear that the procedural

requirements of TEX . CRIM . PROC . CODE ANN . art. 38.22(2)(a) (Vernon 1979)1 were

sufficiently complied with so as to render appellant’s statement admissible as evidence.

Specifically, counsel argues that it is unclear whether the person to whom appellant gave

his written statement was present when appellant was given the warnings required by art.

38.22. In the second possible issue advanced by counsel, counsel identifies several

instances during the punishment hearing where the trial court allowed evidence pertaining

to appellant’s juvenile record over appellant’s objection.


       After referencing, analyzing and discussing both the record, counsel has discussed

why, under the controlling authorities, there is no arguably reversible error in the trial

court’s judgment. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978). In

concluding that the appeal is without merit, counsel notes that in regard to appellant’s

written statement, the evidence contained in the statement was largely duplicative of other

evidence that was properly before the court. In addition, counsel notes that parts of

appellant’s statement could have been properly admitted to impeach appellant’s testimony

during the hearing which was inconsistent with appellant’s version of events as detailed

in the written statement. TEX . R. EVID . 613. Therefore, counsel concludes that it is unclear

how admission of the statement could have affected appellant’s substantial rights.




       1
         Further reference to TEX . CRIM . PROC . CODE ANN . art. 38.22 shall be by reference
to “art. 38.22.”

                                              3
       Counsel notes that the written statement reflects that it was made to the same

officer who administered the warning required by art. 38.22. Therefore, the statement

facially complies with art. 38.22's requirements. According to that officer’s testimony, he

was in and out of the room while appellant gave his statement. Counsel directs our

attention to evidence that another officer was in the same room when appellant was giving

his statement. See, e.g., Dowthitt v. State, 931 S.W.2d 244, 258 (Tex.Crim.App. 1996)

(holding that the requirements of art. 38.22 are satisfied if the person who takes the

statement is present when another person administers the statutory warnings). That

officer had previously been released from his subpoena with appellant’s consent and was

no longer available to testify. We also note that the witness to whom the statement was

nominally given testified that appellant signed the statement. We further note that there

was no objection to the effect that appellant’s statement was not voluntarily made or that

the statutory warnings were not administered. See, e.g., Hulen v. State, 145 Tex. Crim.
344, 346-47, 167 S.W.2d 752, 753 (1942).


       Regarding the second possible issue advanced by counsel, the Legislature has

provided that evidence of juvenile adjudications are admissible during the punishment

phase of trial. See TEX . CRIM . PROC . CODE ANN . § 37.07(3)(a) (Vernon Supp. 2003).


      Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. Appellant has not filed a response to counsel’s motion and brief.


                                            4
       We have made an independent examination of the record to determine whether

there are any other arguable grounds for the appeals. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Crim.App. 1991). We have found no such grounds. We agree that the appeals are

frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                              Phil Johnson
                                              Chief Justice


Do not publish.




                                          5